                   Case 1:06-cr-00911-WHP Document 308 Filed 04/24/20 Page 1 of 2
                                                                                                    Southern District
Federal Defenders                                                                     300 Quarropas Street, Room 260
                                                                                        White Plains, N.Y. 10601‐4150
OF NEW YORK, INC.
                                                                               Tel: (914) 428‐7124 Fax: (914) 997‐6872



David E. Patton                                                                                         Jennifer Brown
                                                                                                        Attorney‐in‐Charge
 Executive Director
and Attorney‐in‐Chief



        April 24, 2020

        BY ECF

        The Honorable William H. Pauley III
        United States District Court Judge
        Southern District of New York
        Daniel Patrick Moynihan
        United States Courthouse
        500 Pearl Street Courtroom 20B
        New York, New York 10007

        Re:      United States v. Derrilyn Needham, 06cr0911-WHP-2

        Dear Judge Pauley:

        We write to request emergency medical attention for our client, Derrilyn Needham. Ms. Needham
        is currently housed at MDC Brooklyn in the "old" or East Building, on an open dormitory, with
        approximately 30 other women.

        Ms. Needham is experiencing acute symptoms of COVID-19: she has lost her sense of taste, she is
        dizzy and shaking during the day, and at night coughs frequently and feels like she is not getting
        enough oxygen when she is lying down. She has been feeling this way for almost 10 days. The
        Lieutenant who ordinarily works on the women's unit, Lieutenant Somerville, has recently been out
        sick and she understands from other unit staff that he has tested positive for COVID-19, and is afraid
        she may have contracted it from him, or from other staff.

        As you know, this is particularly worrisome, given Ms. Needham's age (52) and her pre-existing
        medical conditions that include Raynaud’s Disease, which is a circulatory disorder, severe migraines
        and Spina Bifida.

        She has repeatedly requested medical care at MDC for these symptoms and has been told she
        probably "caught something," and needs to drink lots of tea and stay away from the other inmates.
        This is difficult to do, given that she is working as the primary laundry orderly, and washing bedding
        and towels for the whole unit on a daily basis, even while experiencing these symptoms. In addition,
        the medical staff has told her that because she does not have an elevated temperature, she cannot
        have COVID-19. Unfortunately, as this Court is likely aware, only some people who contract
        COVID-19 experience elevated temperatures, while others experience different symptoms, in
         Case 1:06-cr-00911-WHP Document 308 Filed 04/24/20 Page 2 of 2



particular the loss of taste or smell, and a dry cough.

On Monday, Assistant Warden Flowers came to the unit for a town hall regarding COVID-19.
During the town hall, Ms. Needham expressed to Assistant Warden Flowers that she is experiencing
all of these symptoms and asked if she could get tested for COVID-19. Assistant Warden Flowers
said no.

For her own health and safety, and that of the other inmates on the open dormitory, as well as the
staff on her unit, we respectfully request that the Court order that she be brought to the hospital
immediately for testing.

Respectfully submitted,

/s Jason I. Ser
Jason I. Ser
Assistant Federal Defender
David Stern
Counsel for Ms. Needham

cc: Laurie Korenbaum, A.U.S.A. (by email)




                                                  2
